Title: From James Madison to John Sinclair, 30 May 1816
From: Madison, James
To: Sinclair, John


        
          Sir
          Washington May 30. 1816
        
        I did not receive the communications with which you favored me in Novr. last, untill very lately. I beg leave now to acknowlege them, and particularly to thank you for the Fac-Simile Copy of Genl. Washingtons letters.
        I am somewhat at a loss what opinion to express with respect to the long & interesting letter from him still in your hands. The mode of preserving & promulging [sic] it by multiplying fac-simile copies is very naturally suggested by the gratification felt in seeing the thoughts & words of illustrious & venerated personages, in their own handwriting. As a number of specimens of that of General Washington’s however, are already provided in the letters to which that mode has been applied, and the object of perpetuation will be secured by the ordinary typographical multiplications, the expence of engraving a long letter becomes a fairer subject of calculation. Should you finally determine to disregard that consideration, & to send to the U. States, the original letter, I can not point out a better depository, in the first instance, than the office of Secretary of State, from which it may be transferred to any other deemed more suitable, either now existing or that may hereafter present itself. Should it be your pleasure also to transmit the engravings themselves of the other letters, I can not recommend a better disposition of them.
        I pray you, Sir, to be assured that I feel the just value of the interest you take in what concerns my country, and of the solicitude you manifest for the fame of a Citizen whose memory is so dear to it. I need scarcely add that I shall at all times be ready to give proofs of my respect for the offer of

correspondence which is made to me. Accept, Sir, assurances of my esteem & consideration.
        
          James Madison
        
      